Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On November 16, 2020, Applicant amended claims 1, 3, 4, 17, and 24.
From the office action mailed August 14, 2020, the 112(b) rejections are overcome by amendment.  The 103 rejections are maintained.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-9, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) are used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 1, Fili teaches a dye-sensitized solar cell (DSC) (corresponding to the claimed “A dye-sensitized solar cell” feature) (Figure 4) comprising: 
a separator (8) that is porous and made of an electrically insulating material, where the separator (8) has a lower surface, an upper surface, and two side edges that define the outer shape of the DSC (corresponding to the claimed “a porous isolating substrate (30) having a first surface and a second surface and lateral edges defining an outer shape of the solar cell” feature) (Figure 4; P7/L32-P8/L2, 14-15), 
a back porous conductive powder layer (PCPL) (3) comprising metal powder particles printed directly on the upper surface of the separator (8) (corresponding to the claimed “a first porous layer (14)…including first conducting particles printed on and situated directly against the first surface of the porous isolating substrate (30) to form a first conductive layer” feature) (Figure 4; P4/L10-27, P6/L2-14, P8/L15), 
a counter electrode porous conductive powder layer (PCPL) (9) comprising metal powder particles printed on and situated directly against the lower surface of the separator (8) (corresponding to the claimed “a second porous layer (16)…including second conducting particles printed on and situated directly against the second surface of the porous isolating substrate (30) to form a second conductive layer” feature) (Figure 4; P4/L10-27, P6/L2-14, P8/L13-15)2,
a porous dyed TiO2 working electrode layer (1) including TiO2 particles and dye molecules deposited directly on the upper surface of the back PCPL (3) (corresponding to the claimed “a third porous layer (18)…including light absorbing dye molecules…being deposited on and situated directly against the first porous layer” feature) (Figure 4; P1/L9-11, P7/L13-14,18-19,30, P8/L15-16), 
an electrolyte for ion transport that penetrates and fills the porous structures of the counter PCPL (9), separator (8), back PCPL (3), and dyed TiO2 layer (1), and thus is between the dyed TiO2 layer (1) and the counter PCPL (9) (corresponding to the claimed “a charge transfer medium for transferring 
electrical connections so that the solar cells can be used in an external electrical circuit, where one of the electrical connections is shown as connected directly to the back PCPL (3) and another electrical connection is shown as connected directly to the counter PCPL (9) and these electrical connections are then connected to the external electrical circuit as seen in Figure 4 (corresponding to the claimed “a first connection element (34) electrically connected to the first porous layer (14) for connecting the first porous layer (14) to an external electric circuit, and a second connection element (36) electrically connected to the second porous layer (16) for connecting the second porous layer to the external electric circuit” feature) (Figure 4; P8/L24-26).
Fili teaches that the separator (8) is porous and made of electrically insulating material (P7/L32-P8/L2), but does not explicitly teach that the separator (8) is made of non-transparent material, as claimed.
Hayase teaches a similar dye-sensitized solar cell comprising a porous insulating layer (20) (correlating to the separator (8) of Fili) (Figure 1; [0046]). Hayase teaches that the porous insulating layer (20) is preferably made of glass fibers ([0071]-[0072]). This material has heat resistance and chemical resistance against the electrolyte ([0072]).

As the glass fibers are the same material as disclosed by the instant application, then the glass fibers of the porous separator (8) are considered to be a “non-transparent material”, as claimed, as the instant application discloses glass fibers as a translucent or a “non-transparent material”, and the transparency or lack of transparency is a property of the material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. 
Modified Fili does not explicitly teach that the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) each comprise a printed pattern each including a non-transparent portion and more than two transparent portions, that the separator (8) 2 layer (1) to form continuous transparent pathways through the solar cell in a direction perpendicular to the upper and lower surfaces of the separator (8), where the transparent portions of the separator (8) are positioned directly between those of the back and counter PCPLs (3, 9) in the perpendicular direction, where the transparent portions of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) are surrounded by their respective non-transparent portions, and where the non-transparent portions of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) extend from one edge of the separator (8) to an opposite edge of the separator (8), as claimed.
Fujimori teaches a similar dye solar cell (1) comprising a substrate (2), a first electrode (3), an electron transport layer (41), a porous layer (42) with pigment dye (D), a hole transporting layer (5), and a second electrode (6) (Figures 1-2; [0002], [0018], [0040]). The solar cell (1) is formed by a printing method using a mask (Figures 1, 5, 6; [0011], [0047]), where the entire solar cell including all of the layers on the substrate (2) is printed in the shape of an alphabet capital letter, such as “E” (Figures 1 and 7; [0041], [0046]). Fujimori teaches that this forms a display portion which is excellent in design ([0041]), and that the shape of an alphabet capital letter is taught by Fujimori to be a known and suitable shape for a dye solar cell. Further, while Fujimori explicitly teaches the alphabet letters of “E”, “P”, “S”, “O”, and “N” as forming the alphabet shape to spell a desired word (Figure 7; [0094]), one of ordinary skill in the art would appreciate that any $”, as this would not alter any aspect of the solar cell other than the desired aesthetic.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell, including the separator, the back PCPL, the counter PCPL, and the dyed TiO2 layer, of modified Fili and print the layers of the solar cell including all the layers into the shape of any desired letter, number, or symbol as suggested by Fujimori, as this allows the solar cell to be used to form a display portion that is taught as excellent in design, and the shape of an alphabet capital letter is taught by Fujimori to be a known and suitable shape for a dye solar cell. Further, while Fujimori teaches desired letters such as “E”, “P”, “S”, “O”, and “N” to spell a desired word, one of ordinary skill in the art would appreciate that any desired letter, number, or symbol can be formed, such as a dollar sign “$”, as this would not alter any aspect of the solar cell other than the desired aesthetic. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to print the layers of the solar cell of modified Fili, including the separator, the back PCPL, the counter PCPL, and the dyed TiO2 layer, to form the shape of a dollar sign “$”. Modifying the shape of the DSC layers of modified Fili to be a “$” shape involves only a mere change in configuration or shape. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Further, Fujimori teaches that the alphabet capital letter shape is excellent in design for dye solar cells, and so this design incentive would apply to any letter, number, or symbol, including the symbol $”. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.). Finally, one would have a reasonable expectation of success by changing the shape of the DSC layers to the “$” shape as Fujimori teaches it the alphabet capital letters are a known and suitable shape that also is excellent in design, and one of ordinary skill in the art would recognize that any letter, number, or symbol, including the “$” shape, would have the same desired effects.
It necessarily follows that in forming the “$” shape, this would result in there being portions of the DSC layers that are present (i.e. “non-transparent portion”) and portions of the DSC layers that are absent (i.e. “transparent portions”), where the absent portions can be seen as part of the respective DSC layer as they can be seen as holes formed through the layers (see Figures below for Examiner's representation of the combination of Fili into a “$” shape, where the second Figure represents a cross-section through the portion of the “$” as noted in the first Figure). Therefore, as the DSC layers are formed to have the “$” shape, the porous separator (8), back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) would each have the present portions that form the shape of the “$”, which would include the respective glass fibers, conductive powders, or TiO2 particles/dye molecules in each layer printed on and situated directly against the respective adjacent layers (corresponding to the claimed “first porous layer 2 layer (1) would each have four absent portions that are completely surrounded by the respective present portions and forming the holes of the “$”, which would not contain any of the respective glass fibers, conductive powders, or TiO2 particles/dye molecules, as the absent portions are seen as holes that extend through each of the layers as they are completely surrounded by the respective present portions of their respective layer, and thus they would be capable of allowing for the passage of light (corresponding to the claimed “more than two first transparent portions (20) without said first conducting particles”, “more than two second transparent portions (22) without said second conducting particles”, “more than two transparent portions (21) without light absorbing dye molecules”, “said first (20), second (22) and third (21) transparent portions allowing more than 50% light transmission”, “more than two fourth transparent portions surrounded by the non-transparent material and allowing more than 50% light transmission”, and “said first, second and third transparent portions (20, 22, 21) are surrounded by said first, second and third non-transparent portions (25, 26, 2 layer (1), and the separator (8) (corresponding to the claimed “more than two fourth transparent portions…arranged together with said first, second and third transparent portions (20, 22, 21) of the first, second and third porous layers (14, 16, 18) to form continuous transparent pathways through the solar cell in a direction perpendicular to the first surface and the second surface of the porous isolating substrate (30)” feature) (see dashed arrows in Figure below). Further, in forming the “$” shape, the absent portions of the porous separator (8) are necessarily positioned directly between the absent portions of the back PCPL (3) and the counter PCPL (9), as the porous separator (8) is directly between the PCPL layers (3, 9) (corresponding to the claimed “the fourth transparent portions (32) of the porous isolating substrate (30) are positioned directly between the first transparent portions (20) and the second transparent portions (22) in the direction perpendicular to the first surface and the second surface of the porous $” shape of the layers (corresponding to the claimed “the first non-transparent portion (25) is in electrical contact with the first connection element (34) and the second non- transparent portion (26) is in electrical contact with the second connection element (36)” feature) (Figure 4). Finally, as the solar cell is in the shape of the “$”, then the present portions of each layer would necessarily form the lateral edges of the solar cell, and as the present portions are all continuously connected in the “$” and are on the separator (8), then the present portions of each layer would necessarily extend from one lateral edge of the separator (8) to an opposite edge of the separator (8) (corresponding to the claimed “said first, second and third non-transparent portions (25, 26, 24) extend from one edge of the porous isolating substrate (30) to an opposite edge of the porous isolating substrate (30)” feature) (see notated Figures below for two possible examples of the edges).

    PNG
    media_image1.png
    473
    556
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    751
    1462
    media_image2.png
    Greyscale

2 layer (1) comprises TiO2 particles and dye molecules (P1/L9-11, P7/L13-14,18-19,30, P8/L15-16), and so the present portions of each of the PCPLs (3, 9) and dyed TiO2 layer (1) would have the respective metal powder particles or TiO2/dye molecules, as claimed. However, in regards to the present portions being “non-transparent”, modified Fili does not explicitly teach that the present portions of each of the PCPLs (3, 9) and the dyed TiO2 layer (1) prevent at least 80% of incident light from penetrating through the portion, which is the special definition given to “non-transparent” in the specification (page 4).
	Perrier teaches electrically conducting articles using conducting particles in an electrically conducting filler (title, [0133]). The conducting particles can be metal particles (correlating to the metal powder particles of the PCPLs of Fili) or can be metal oxide powder particles (correlating to the TiO2 particles of the dyed TiO2 layer of Fili) ([0072]). Perrier teaches that the larger the particle size, the higher the electric conductivity, which is desirable when making an electrically conducting layer (Figure 1; [0179], [0189]). It is also inherent that with larger particle size, transparency is decreased due to increased light scattering, as evidenced by Lewarchik and Yamanaka (see bottom of page 1 into top of page 2 of Lewarchik, and [0098] of Yamanaka). Thus, Perrier teaches that increasing the particle size leads to the increasing electric 
	As the electric conductivity and light scattering are variables that can be modified, among others, by adjusting the particle size, with said electric conductivity and light scattering both increasing as the particle size is increased, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to increase the particle size of the respective particles in the PCPLs (3, 9) and dyed TiO2 layer (1) of modified Fili in order to increase the electric conductivity. As evidenced by Lewarchik and Yamanaka, the increased particle size also leads to decreasing transparency, and so the percent transparency (or lack of transparency) of the PCPLs and dyed TiO2 layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the defined transparency percentage of the claimed “non-transparent portions” cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have increased, by routine experimentation, the particle size in the PCPLs and dyed TiO2 layer of modified Fili in order to increase the electric conductivity and light scattering, and thus decreasing the transparency as a result. It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is noted that the recitations to “printed” and “deposited” are product-by-process limitations, where the respective features are capable of being printed and deposited, as claimed. Fili explicitly teaches that the PCPL layers (3, 9) are printed (P4/L26-29, 2 layer (1) is deposited on the lower surface of the separator (8). The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Further, “transparent portion”, “said first (20), second (22) and third (21) transparent portions allowing more than 50% light transmission”, “for transferring charges between the third and second layers”, and “more than two fourth transparent portions (32)…allowing more than 50% light transmission” are recitations of functional language. The absent portions are capable of transmitting light, as claimed, as the absent portions result in empty space within the layers, and thus light is able to be transmitted through, as the absent portions as holes in the “$” would allow 100% light transmission, which includes allowing more than 50% light transmission, as claimed. Further, the electrolyte is capable of ion transport and transfers charges from, through, and to each of the layers, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 
Regarding claim 2, modified Fili teaches the invention as discussed above in claim 1. As seen in the notated Figure above in claim 1, the absent portions of each of the PCPLs (3, 9) and dyed TiO2 layer (1) are aligned and thus overlap with each other (corresponding to the claimed “wherein the transparent portions (20,21,22) of the first, second and third porous layers (14, 16, 18) are arranged to at least partly overlap each other” feature).
Regarding claim 3, modified Fili teaches the invention as discussed above in claim 1. Further, the “$” shape also results in the printed pattern of each of the layers having the same shape, size, and alignment, as seen in the notated Figure in claim 1 above, as they all have the “$” shape, and thus it can be said in this manner that the printed pattern of the dyed TiO2 layer (1) corresponds to the printed pattern of the back PCPL (3), as claimed, as their printed patterns, and thus the respective present portions and absent portions, have the same shape and size, as claimed.
Regarding claim 4, modified Fili teaches the invention as discussed above in claim 3. Further, the “$” shape also results in the printed pattern of each of the layers having the same shape, size, and alignment, as seen in the notated Figure in claim 1 above, as they all have the “$” shape, and thus it can be said in this manner that the printed pattern of the counter PCPL (9) corresponds to the printed pattern of the back PCPL (3) and dyed TiO2 layer (1), as claimed, as their printed patterns, and thus the 
Regarding claim 6, modified Fili teaches the invention as discussed above in claim 1. Additionally, as discussed above, the “$” shape forms the absent portions which are seen as holes that extend through each of the layers as they are completely surrounded by the present portions of their respective layer, and so the absent portions of each of the PCPLs (3, 9) and TiO2 layer (1) can be seen as distributed in a matrix of the respective present portion of the respective layer, as claimed (notated Figures above in claim 1, and viewing “$” from a top plan view as seen in the first Figure). 
Regarding claim 7, modified Fili teaches the invention as discussed above in claim 1, including that the four absent portions of the separator (8) can be seen as holes that extend through the separator (8) from the upper to the lower surfaces, as the absent portions are completely surrounded by the present portions of the separator (8) to form the “$” shape (corresponding to the claimed “wherein said transparent portions (32) of the porous isolating substrate (30) are through holes extending between the first and second surface of the porous isolating substrate (30)” feature) (see notated Figures above in claim 1).
Regarding claim 8, modified Fili teaches the invention as discussed above in claim 1. While modified Fili does not explicitly teach that the area of the absent portions of each of the PCPLs (3, 9) and the TiO2 layer (1) is between 10% and 70% of the total area of the respective layer, Fujimori teaches that the area of the “$” shape can be set up as needed, and that the area of the solar cell, which would be the “$” shape portion, $” shape compared to the area covered by the absent portions of the “$” shape would lead to increased photoelectric conversion efficiency as more light can be absorbed and converted to electricity ([0040]). 
As the photoelectric conversion efficiency and amount of light absorption are variables that can be modified, among others, by adjusting the area covered by the present portions in relation to the absent portions of the “$” shape, with said photoelectric conversion efficiency and amount of light absorption both increasing as the area covered by the present portions is increased in relation to the absent portions of the “$” shape, the area covered by the present portions, and thus the precise percentage of the area coverage of the absent portions of the PCPL and dyed TiO2 layers in relation to the total area of the respective layer, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed area percentage of the absent portions cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the area of the present portions and thus the area of the absent portions in the solar cell of modified Fili to obtain the desired balance between the photoelectric conversion efficiency and the amount of light absorption as taught by Fujimori (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior In re Aller, 105 USPQ 223). Also see MPEP 2144.05(II)(B). Thus, one would be motivated to find a balance between the area of the present portions and the absent portions in the solar cell of modified Fili in order to optimize the photoelectric conversion efficiency and the amount of light absorption.
Regarding claim 9, modified Fili teaches the invention as discussed above in claim 1, including that the PCPLs (3, 9) comprise metal powder (P4/L10-27, P6/L2-14) and thus they are considered to be “conductive powder layers”, as claimed.
Regarding claim 18, modified Fili teaches the invention as discussed above in claim 8. While modified Fili does not explicitly teach that the area of the absent portions of each of the PCPLs (3, 9) and the TiO2 layer (1) is between 30% and 60% of the total area of the respective layer, Fujimori teaches that the area of the “$” shape can be set up as needed, and that the area of the solar cell, which would be the “$” shape portion, is related to the photoelectric conversion efficiency ([0004], [0042]). It follows that the more area covered by the present portions of the “$” shape compared to the area covered by the absent portions of the “$” shape would lead to increased photoelectric conversion efficiency as more light can be absorbed and converted to electricity ([0040]). 
As the photoelectric conversion efficiency and amount of light absorption are variables that can be modified, among others, by adjusting the area covered by the present portions in relation to the absent portions of the “$” shape, with said photoelectric conversion efficiency and amount of light absorption both increasing as $” shape, the area covered by the present portions, and thus the precise percentage of the area coverage of the absent portions of the PCPL and dyed TiO2 layers in relation to the total area of the respective layer, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed area percentage of the absent portions cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the area of the present portions and thus the area of the absent portions in the solar cell of modified Fili to obtain the desired balance between the photoelectric conversion efficiency and the amount of light absorption as taught by Fujimori (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Also see MPEP 2144.05(II)(B). Thus, one would be motivated to find a balance between the area of the present portions and the absent portions in the solar cell of modified Fili in order to optimize the photoelectric conversion efficiency and the amount of light absorption.
Regarding claim 19, modified Fili teaches the invention as discussed above in claim 1, including that the four absent portions of the separator (8) can be seen as holes that extend through the separator (8) from the upper to the lower surfaces, as the absent portions are completely surrounded by the present portions of the separator (8) to form the “$” shape (corresponding to the claimed “wherein the fourth transparent 
Regarding claim 20, modified Fili teaches the invention as discussed above in claim 1, including that the porous separator (8) is made of glass fibers, which the instant application discloses as a translucent material, and the transparency or lack of transparency is a property of the material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. 
Regarding claim 21, modified Fili teaches the invention as discussed above in claim 20, including that the porous separator (8) is made of glass fibers.
Regarding claim 23, modified Fili teaches the invention as discussed above in claim 1. Fili teaches a bottom glass substrate (2) (corresponding to the claimed “a second transparent sheet (29) covering a bottom side of the solar cell” feature) (Figure 4 and notated Figure above in claim 1; P8/L14, 22). 
Further, while Fili does not explicitly teach a glass substrate on the top side in Figure 4, Fili does teach in other embodiments that the solar cell can also have a top glass substrate (6) (corresponding to the claimed “a first transparent sheet (28) covering a top side of the solar cell” feature) (Figures 1-2; P6/L17-18). 

It is further noted that “configured as liquid barriers for the charge transfer medium” is a recitation of functional language, where the top and bottom glass substrates (2, 6) are capable of the claimed function, as glass is capable of acting as a liquid barrier as it can keep liquids from passing through it. Further, one would have a reasonable expectation that the electrolyte would be contained within the solar cell, and thus between the top and bottom glass substrates. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 24, modified Fili teaches the invention as discussed above in claim 1. Further, as discussed above, as the solar cell is in the shape of the “$”, then the present portions of each layer would necessarily form the lateral edges of the respective layer, and as the present portions are all continuously connected in the “$”, then the present portions of each layer would necessarily extend from one lateral edge of the respective layer to an opposite edge of the respective layer, resulting in the present portions of each of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) forming at least one continuous conducting path from the one edge to the opposite edge of the respective layer, with the current traveling around the four absent portions of the separator (8), back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1), as the absent portions are completely surrounded by the present portions (corresponding to the claimed “wherein said first, second and third non-transparent portions (25, 26, 24) form at least one continuous conducting path from one lateral end side of said respective first, second and third porous layers (14, 16, 18) to an opposite lateral end side of said respective first, second and third porous layers (14, 16, 18), and with current traveling around said respective first, second, third and fourth transparent portions (20, 21, 22, 32)” feature) (see notated Figures above in claim 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079), as applied to claim 1, and further in view of Morooka (US 2011/0240116). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) were used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 17, modified Fili teaches the invention as discussed above in claim 1. As seen in the notated Figure above in claim 1, modified Fili teaches in forming the “$” shape that the absent portions of each of the porous separator (8), PCPLs (3, 9), and dyed TiO2 layer (1) have the same width. Thus, modified Fili does not explicitly teach that the absent portions of the porous separator (8) are narrower than those of the PCPLs (3, 9) and dyed TiO2 layer (1), which form the continuous transparent pathways, as claimed.
Morooka teaches a similar dye-sensitized solar cell (Figure 1E; [0071]). The solar cell comprising a substrate (10) (correlating to the substrate (2) of modified Fili) ([0071]), a porous carbon electrode (12) that acts as a counter electrode (correlating to the PCPL (9) of modified Fili) ([0071], [0083]), and a porous insulating layer (14) deposited directly on top of the porous carbon electrode (12) (correlating to the porous separator (8) of modified Fili) (Figure 1E; [0071]). The layers are formed by printing and deposition the layers sequentially (Figures 1A-1B; [0005], [0074]-[0075], [0090]), which is the same method employed by Fili and Fujimori. Morooka teaches that the porous insulating layer (14) is formed in such a way as to cover the porous carbon layer (12), including covering all the exposed top and side surfaces of the porous carbon layer (12) (Figure 1E; [0072], [0075]). Morooka teaches that forming the porous insulating layer in this way is known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the porous separator and PCPL (9) of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further, it would have been obvious to form these layers in such a way as discussed above in the modification with Morooka, while still forming the continuous transparent pathways in order to form the overall “$” shape, for at least the reasons discussed above in claim 1.
It necessarily follows that when the porous separator (8) is formed in this manner in forming each of the layers to form the “$” shape of the solar cell of modified Fili, that the widths of the absent portions of the porous separator (8) would be narrower than the widths of the absent portions of the PCPLs (3, 9) and dyed TiO-2 layer (1) in forming the continuous transparent pathways, as claimed (see two-sided arrows in notated Figure below). The notated Figure below illustrates the Examiner’s representation of the further combination of modified Fili with Morooka. 
Additionally, it would have been obvious to a person having ordinary skill in the art to still ensure that the another electrical connection is electrically connected to the counter PCPL (9), as Fili desires for this electrical connection to be made so that the .

    PNG
    media_image3.png
    795
    1585
    media_image3.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079), as applied to claim 20, and further in view of Giner (US 3,446,674). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) were used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 22, modified Fili teaches the invention as discussed above in claim 20, including that the porous separator (8) is made of glass fibers. However, modified Fili does not explicitly teach that the porous separator (8) is made of quartz fibers, as claimed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the porous separator of modified Fili out of quartz fibers as taught by Giner, as Giner teaches quartz fibers are inert to the flow of current therethrough and to the electrolyte that is within it. Further, Giner teaches that quartz fibers are a known substitution for glass fibers, and a known and suitable material for a porous insulating and chemically inert member saturated with electrolyte and providing a conductive path between conductive layers, which is the same intended use as modified Fili and the instant application. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & . 

Claims 1-4, 6-9, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Basol (US 7,795,067) and Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) are used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 1, Fili teaches a dye-sensitized solar cell (DSC) (corresponding to the claimed “A dye-sensitized solar cell” feature) (Figure 4) comprising: 
a separator (8) that is porous and made of an electrically insulating material, where the separator (8) has a lower surface, an upper surface, and two side edges that define the outer shape of the DSC (corresponding to the claimed “a porous isolating substrate (30) having a first surface and a second surface and lateral edges defining an outer shape of the solar cell” feature) (Figure 4; P7/L32-P8/L2, 14-15), 
a back porous conductive powder layer (PCPL) (3) comprising metal powder particles printed directly on the upper surface of the separator (8) (corresponding to the claimed “a first porous layer (14)…including first 
a counter electrode porous conductive powder layer (PCPL) (9) comprising metal powder particles printed on and situated directly against the lower surface of the separator (8) (corresponding to the claimed “a second porous layer (16)…including second conducting particles printed on and situated directly against the second surface of the porous isolating substrate (30) to form a second conductive layer” feature) (Figure 4; P4/L10-27, P6/L2-14, P8/L13-15)2,
a porous dyed TiO2 working electrode layer (1) including TiO2 particles and dye molecules deposited directly on the upper surface of the back PCPL (3) (corresponding to the claimed “a third porous layer (18)…including light absorbing dye molecules…being deposited on and situated directly against the first porous layer” feature) (Figure 4; P1/L9-11, P7/L13-14,18-19,30, P8/L15-16), 
an electrolyte for ion transport that penetrates and fills the porous structures of the counter PCPL (9), separator (8), back PCPL (3), and dyed TiO2 layer (1), and thus is between the dyed TiO2 layer (1) and the counter PCPL (9) (corresponding to the claimed “a charge transfer medium for transferring charges between the third and second layers (18, 16) and infiltrated and deposited in pores of the first, second and third porous layers (14, 16, 18) and 
electrical connections so that the solar cells can be used in an external electrical circuit, where one of the electrical connections is shown as connected directly to the back PCPL (3) and another electrical connection is shown as connected directly to the counter PCPL (9) and these electrical connections are then connected to the external electrical circuit as seen in Figure 4 (corresponding to the claimed “a first connection element (34) electrically connected to the first porous layer (14) for connecting the first porous layer (14) to an external electric circuit, and a second connection element (36) electrically connected to the second porous layer (16) for connecting the second porous layer to the external electric circuit” feature) (Figure 4; P8/L24-26).
Fili teaches that the separator (8) is porous and made of electrically insulating material (P7/L32-P8/L2), but does not explicitly teach that the separator (8) is made of non-transparent material, as claimed.
Hayase teaches a similar dye-sensitized solar cell comprising a porous insulating layer (20) (correlating to the separator (8) of Fili) (Figure 1; [0046]). Hayase teaches that the porous insulating layer (20) is preferably made of glass fibers ([0071]-[0072]). This material has heat resistance and chemical resistance against the electrolyte ([0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the porous separator of Fili out of glass fibers as taught by Hayase, as the glass fibers have heat resistance and chemical 
As the glass fibers are the same material as disclosed by the instant application, then the glass fibers of the porous separator (8) are considered to be a “non-transparent material”, as claimed, as the instant application discloses glass fibers as a translucent or a “non-transparent material”, and the transparency or lack of transparency is a property of the material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. 
Modified Fili does not explicitly teach that the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) each comprise a printed pattern each including a non-transparent portion and more than two transparent portions, that the separator (8) comprises more than two transparent portions surrounded by the non-transparent material and arranged together with the transparent portions of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) to form continuous transparent pathways 2 layer (1) are surrounded by their respective non-transparent portions, and where the non-transparent portions of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) extend from one edge of the separator (8) to an opposite edge of the separator (8), as claimed.
Basol teaches a semitransparent solar cell (100) comprising a solar cell stack (100A) (Figures 2A-2B; C3/L66-67, C4/L45-46). The solar cell (100) has multiple holes (120) or openings formed through the solar cell stack (100A), where Basol shows six holes being formed as an example in Figure 2A (Figures 2A-2B; C4/L50-51). The holes (120) extend through the solar cell and are completely surrounded by the remaining portion of the solar cell that includes all of the layers in the stack (100A) (Figure 2A; C4/L50-51, 58-61). The holes form a predetermined pattern in the remaining portion (Figure 2A; C4/L53-55). The holes (120) are formed to make the solar cell (100) semi-transparent to light (C4/L61-62). Further, while Basol teaches that the holes are formed in a solar cell comprising a Group IBIIIAVIA solar cell (C4/L41), Fujimori teaches that it is known for similar holes to also be formed in a similar dye solar cell (1) (Figure 7, which shows holes that are formed to make alphabet letters such as “P” and “O”; [0041], [0046], [0094]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell, including the separator, the 2 layer, of modified Fili and form holes extending through the solar cell, such as six holes, where the holes are completely surrounded by the remaining portion of the solar cell, as taught by Basol, as Basol teaches that this would make the solar cell semi-transparent to light. Further, Fujimori teaches that it is known for these kinds of holes to also be formed in a dye solar cell, and so it would be further obvious in light of the teachings of Basol and Fujimori to form the holes as discussed above through the DSC of modified Fili. Not only would this make the DSC of modified Fili semi-transparent to light, as taught by Basol, but it is known in the art as taught by the combination of Fujimori and Basol to form holes through a dye solar cell. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Finally, one would have a reasonable expectation of success by forming the holes through the solar 
It necessarily follows that in forming the holes, this would result in there being remaining portions of the DSC layers that are present (i.e. “non-transparent portion”) and portions of the DSC layers that are absent where the holes are formed (i.e. “transparent portions”), where the absent portions are part of the respective DSC layer as they are holes formed through the layers (see Figure below for Examiner's representation of the combination of Fili with Basol/Fujimori, where the Figure represents a cross-section through the solar cell similar to Figure 2B of Basol). Therefore, as the DSC layers are formed to have holes in the remaining portion, the porous separator (8), back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) would each have the present portion that form the remaining portion, which would include the respective glass fibers, conductive powders, or TiO2 particles/dye molecules in each layer printed on and situated directly against the respective adjacent layers (corresponding to the claimed “first porous layer (14) comprising a first non-transparent portion (25) including first conducting particles printed on and situated directly against the first surface of the porous isolating substrate (30) to form a first conductive layer”, “second porous layer (16) comprising a second non-transparent portion (26) including second conducting particles printed on and situated directly against the second surface of the porous isolating substrate (30) to form a second conductive layer”, and “third porous layer (18) comprising a third non-transparent portion (24) including light absorbing dye molecules, the third non-transparent 2portion (24) being deposited on and situated directly against the first porous layer (14)” features), and the porous separator 2 layer (1) would each have six absent portions that are completely surrounded by the respective present portion as formed by the holes, which would not contain any of the respective glass fibers, conductive powders, or TiO2 particles/dye molecules, as the absent portions are the holes that extend through each of the layers, and thus they would be capable of allowing for the passage of light (corresponding to the claimed “more than two first transparent portions (20) without said first conducting particles”, “more than two second transparent portions (22) without said second conducting particles”, “more than two transparent portions (21) without light absorbing dye molecules”, “said first (20), second (22) and third (21) transparent portions allowing more than 50% light transmission”, “more than two fourth transparent portions surrounded by the non-transparent material and allowing more than 50% light transmission”, and “said first, second and third transparent portions (20, 22, 21) are surrounded by said first, second and third non-transparent portions (25, 26, 24)” features) (see notated Figure below). Together, the holes in the remaining portion, and thus these present and absent portions of each layer, form a printed pattern of the respective layer (corresponding to the claimed “the first non-transparent (25) portion and the first transparent (20) portions together forming a first pattern on the first surface of the porous isolating substrate (30)”, “the second non-transparent (26) portion and the second transparent (22) portions forming a second pattern on the second surface of the porous isolating substrate (30)”, and “with the third non-transparent portion (24) and the third transparent (21) portions forming a third pattern on the first porous layer (14)” feature). Additionally, the absent portions of each layer of the solar cell would necessarily be positioned relative to each other to form a 2 layer (1), and the separator (8) as the absent portions are formed by the holes (corresponding to the claimed “more than two fourth transparent portions…arranged together with said first, second and third transparent portions (20, 22, 21) of the first, second and third porous layers (14, 16, 18) to form continuous transparent pathways through the solar cell in a direction perpendicular to the first surface and the second surface of the porous isolating substrate (30)” feature) (see dashed arrows in Figure below). Further, in forming the holes, the absent portions of the porous separator (8) are necessarily positioned directly between the absent portions of the back PCPL (3) and the counter PCPL (9), as the porous separator (8) is directly between the PCPL layers (3, 9) (corresponding to the claimed “the fourth transparent portions (32) of the porous isolating substrate (30) are positioned directly between the first transparent portions (20) and the second transparent portions (22) in the direction perpendicular to the first surface and the second surface of the porous isolating substrate (30)” feature) (notated Figure below). Also, the electrical connections are shown as being directly connected to the PCPLs (3, 9), and thus it follows that they would be directly connected to the present portion of the printed pattern of the remaining portion of the layers (corresponding to the claimed “the first non-transparent portion (25) is in electrical contact with the first connection element (34) and the second non- transparent portion (26) is in electrical contact with the second connection element (36)” feature) (Figure 4). Finally, the remaining portion of the solar cell, and thus the present portions of each layer, form the lateral edges of the solar cell, and as the present portions of each layer 

    PNG
    media_image4.png
    784
    1591
    media_image4.png
    Greyscale

	The absent portions of each of the layers can be considered "transparent" as interpreted with the special definition of "it allows light transmission", as the absent portions result in empty space within the layers, and thus light is able to be transmitted through. Further, as discussed above, the PCPLs (3, 9) comprise metal powder particles (P4/L10-27, P6/L2-14), and the dyed TiO-2 layer (1) comprises TiO2 particles and dye molecules (P1/L9-11, P7/L13-14,18-19,30, P8/L15-16), and so the present 2 layer (1) would have the respective metal powder particles or TiO2/dye molecules, as claimed. However, in regards to the present portions being “non-transparent”, modified Fili does not explicitly teach that the present portions of each of the PCPLs (3, 9) and the dyed TiO2 layer (1) prevent at least 80% of incident light from penetrating through the portion, which is the special definition given to “non-transparent” in the specification (page 4).
	Perrier teaches electrically conducting articles using conducting particles in an electrically conducting filler (title, [0133]). The conducting particles can be metal particles (correlating to the metal powder particles of the PCPLs of Fili) or can be metal oxide powder particles (correlating to the TiO2 particles of the dyed TiO2 layer of Fili) ([0072]). Perrier teaches that the larger the particle size, the higher the electric conductivity, which is desirable when making an electrically conducting layer (Figure 1; [0179], [0189]). It is also inherent that with larger particle size, transparency is decreased due to increased light scattering, as evidenced by Lewarchik and Yamanaka (see bottom of page 1 into top of page 2 of Lewarchik, and [0098] of Yamanaka). Thus, Perrier teaches that increasing the particle size leads to the increasing electric conductivity, where Yamanaka and Lewarchik evidence that this also decreases transparency.
	As the electric conductivity and light scattering are variables that can be modified, among others, by adjusting the particle size, with said electric conductivity and light scattering both increasing as the particle size is increased, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to increase the particle size of the respective particles in the PCPLs (3, 9) and 2 layer (1) of modified Fili in order to increase the electric conductivity. As evidenced by Lewarchik and Yamanaka, the increased particle size also leads to decreasing transparency, and so the percent transparency (or lack of transparency) of the PCPLs and dyed TiO2 layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the defined transparency percentage of the claimed “non-transparent portions” cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have increased, by routine experimentation, the particle size in the PCPLs and dyed TiO2 layer of modified Fili in order to increase the electric conductivity and light scattering, and thus decreasing the transparency as a result. It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is noted that the recitations to “printed” and “deposited” are product-by-process limitations, where the respective features are capable of being printed and deposited, as claimed. Fili explicitly teaches that the PCPL layers (3, 9) are printed (P4/L26-29, P5/L13), and the dyed TiO2 layer (1) is deposited on the lower surface of the separator (8). The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Further, “transparent portion”, “said first (20), second (22) and third (21) transparent portions allowing more than 50% light transmission”, “for transferring charges between the third and second layers”, and “more than two fourth transparent portions (32)…allowing more than 50% light transmission” are recitations of functional language. The absent portions are capable of transmitting light, as claimed, as the absent portions are holes through the layers that would allow 100% light transmission, and thus light is able to be transmitted through at 100% light transmission, which includes allowing more than 50% light transmission, as claimed. Further, the electrolyte is capable of ion transport and transfers charges from, through, and to each of the layers, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 2, modified Fili teaches the invention as discussed above in claim 1. As seen in the notated Figure above in claim 1, the absent portions of each of the PCPLs (3, 9) and dyed TiO2 layer (1) are aligned as they are formed by the holes, and thus the absent portions of the respective layer forming each hole overlap with each other (corresponding to the claimed “wherein the transparent portions (20,21,22) of the 
Regarding claim 3, modified Fili teaches the invention as discussed above in claim 1. Further, the holes formed through the layers also results in the printed pattern of each of the layers having the same shape, size, and alignment, as seen in the notated Figure in claim 1 above, , and thus it can be said in this manner that the printed pattern of the dyed TiO2 layer (1) corresponds to the printed pattern of the back PCPL (3), as claimed, as their printed patterns, and thus the respective present portions and absent portions, have the same shape and size, as claimed.
Regarding claim 4, modified Fili teaches the invention as discussed above in claim 3. Further, the holes formed through the layers also results in the printed pattern of each of the layers having the same shape, size, and alignment, as seen in the notated Figure in claim 1 above, and thus it can be said in this manner that the printed pattern of the counter PCPL (9) corresponds to the printed pattern of the back PCPL (3) and dyed TiO2 layer (1), as claimed, as their printed patterns, and thus the respective present portions and absent portions, have the same shape and size, as claimed.
Regarding claim 6, modified Fili teaches the invention as discussed above in claim 1. Additionally, as discussed above, the holes are formed through the solar cell and are completely surrounded by the remaining portion of the solar cell, and so the absent portions of each of the PCPLs (3, 9) and TiO2
Regarding claim 7, modified Fili teaches the invention as discussed above in claim 1, including that the absent portions of the separator (8) are formed by the holes that extend through the separator (8) from the upper to the lower surfaces (corresponding to the claimed “wherein said transparent portions (32) of the porous isolating substrate (30) are through holes extending between the first and second surface of the porous isolating substrate (30)” feature) (notated Figure above in claim 1; also see Basol at C4/L50-51, 58-61).
Regarding claim 8, modified Fili teaches the invention as discussed above in claim 1. While modified Fili does not explicitly teach that the area of the absent portions of each of the PCPLs (3, 9) and the TiO2 layer (1) is between 10% and 70% of the total area of the respective layer, Basol teaches that the ratio of the area of the active region (i.e. the remaining portion) occupied by the holes to the total area of the solar cell gives the transparency rate of the solar cell, with the areas of the holes reducing the area of the available active region while increasing the transparency of the solar cell (C4/L35-37, C5/L5-14). Further, Fujimori teaches that the area of the solar cell shape can be set up as needed, and that the area of the solar cell is related to the photoelectric conversion efficiency ([0004], [0040], [0042]). 
As the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency are variables that can be modified, among others, by adjusting the total area of the holes, and thus the total area of the absent portions in each layer, to the total area of the solar cell, and thus the total area of each layer, with the areas of the holes reducing the area of the available active region while increasing the transparency of the solar cell, the precise percentage of the area coverage of the 2 layers in relation to the total area of the respective layer, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed area percentage of the absent portions cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the area of the holes, and thus the area of the absent portions of each layer, in the solar cell of modified Fili to obtain the desired balance between the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency as taught by Basol and Fujimori (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Also see MPEP 2144.05(II)(B). Thus, one would be motivated to find a balance between the area of the present portions and the absent portions in the solar cell of modified Fili in order to optimize the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency.
Regarding claim 9, modified Fili teaches the invention as discussed above in claim 1, including that the PCPLs (3, 9) comprise metal powder (P4/L10-27, P6/L2-14) and thus they are considered to be “conductive powder layers”, as claimed.
Regarding claim 18, modified Fili teaches the invention as discussed above in claim 8. While modified Fili does not explicitly teach that the area of the absent portions of each of the PCPLs (3, 9) and the TiO2 layer (1) is between 30% and 60% of the total area of the respective layer, Basol teaches that the ratio of the area of the active region 
As the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency are variables that can be modified, among others, by adjusting the total area of the holes, and thus the total area of the absent portions in each layer, to the total area of the solar cell, and thus the total area of each layer, with the areas of the holes reducing the area of the available active region while increasing the transparency of the solar cell, the precise percentage of the area coverage of the absent portions of the PCPL and dyed TiO2 layers in relation to the total area of the respective layer, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed area percentage of the absent portions cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the area of the holes, and thus the area of the absent portions of each layer, in the solar cell of modified Fili to obtain the desired balance between the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency as taught by Basol and Fujimori (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the In re Aller, 105 USPQ 223). Also see MPEP 2144.05(II)(B). Thus, one would be motivated to find a balance between the area of the present portions and the absent portions in the solar cell of modified Fili in order to optimize the area of the available active region, transparency of the solar cell, and photoelectric conversion efficiency.
Regarding claim 19, modified Fili teaches the invention as discussed above in claim 1, including that the absent portions of the separator (8) are formed by the holes that extend through the separator (8) from the upper to the lower surfaces (corresponding to the claimed “wherein the fourth transparent portions (32) of the porous isolating substrate (30) form through-holes or portions of transparent material extending between the first and second surfaces of the porous isolating substrate (30)” feature) (notated Figure above in claim 1; also see Basol at C4/L50-51, 58-61)
Regarding claim 20, modified Fili teaches the invention as discussed above in claim 1, including that the porous separator (8) is made of glass fibers, which the instant application discloses as a translucent material, and the transparency or lack of transparency is a property of the material. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada
Regarding claim 21, modified Fili teaches the invention as discussed above in claim 20, including that the porous separator (8) is made of glass fibers.
Regarding claim 23, modified Fili teaches the invention as discussed above in claim 1. Fili teaches a bottom glass substrate (2) (corresponding to the claimed “a second transparent sheet (29) covering a bottom side of the solar cell” feature) (Figure 4 and notated Figure above in claim 1; P8/L14, 22). 
Further, while Fili does not explicitly teach a glass substrate on the top side in Figure 4, Fili does teach in other embodiments that the solar cell can also have a top glass substrate (6) (corresponding to the claimed “a first transparent sheet (28) covering a top side of the solar cell” feature) (Figures 1-2; P6/L17-18). 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell of modified Fili and further include a top glass substrate on top of the solar cell as taught in other embodiments in Fili, as Fili teaches it is known to include both top and bottom glass substrates on the solar cell in the other embodiments. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). 
It is further noted that “configured as liquid barriers for the charge transfer medium” is a recitation of functional language, where the top and bottom glass substrates (2, 6) are capable of the claimed function, as glass is capable of acting as a 
Regarding claim 24, modified Fili teaches the invention as discussed above in claim 1. Further, as discussed above, as remaining portion is a single continuous portion, then the present portions of each layer would necessarily form the lateral edges of the respective layer, and the present portions of each layer would necessarily extend from one lateral edge of the respective layer to an opposite edge of the respective layer, resulting in the present portions of each of the back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1) forming at least one continuous conducting path from the one edge to the opposite edge of the respective layer, with the current traveling around the absent portions of the separator (8), back PCPL (3), the counter PCPL (9), and the dyed TiO2 layer (1), as the absent portions are formed as holes that are completely surrounded by the present portions of the remaining portion (corresponding to the claimed “wherein said first, second and third non-transparent portions (25, 26, 24) form at least one continuous conducting path from one lateral end side of said respective .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Basol (US 7,795,067) and Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079), as applied to claim 1, and further in view of Morooka (US 2011/0240116). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) were used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 17, modified Fili teaches the invention as discussed above in claim 1. In modified Fili, the holes being formed through the solar cell would result in the absent portions of each of the porous separator (8), PCPLs (3, 9), and dyed TiO2 layer (1) having the same width. Thus, modified Fili does not explicitly teach that the absent portions of the porous separator (8) are narrower than those of the PCPLs (3, 9) and dyed TiO2 layer (1), which form the continuous transparent pathways, as claimed.
Morooka teaches a similar dye-sensitized solar cell (Figure 1E; [0071]). The solar cell comprising a substrate (10) (correlating to the substrate (2) of modified Fili) ([0071]), a porous carbon electrode (12) that acts as a counter electrode (correlating to the PCPL (9) of modified Fili) ([0071], [0083]), and a porous insulating layer (14) deposited directly 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell with the holes of modified Fili, and then further form the porous separator in such a way as to cover the PCPL (9), including covering all the exposed top and side surfaces of the PCPL (9), as taught by Morooka, as Morooka teaches that forming the porous insulating layer in this way is known in the art. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further, it would have been obvious to form these layers in such a way as discussed above in the modification with Morooka, while still forming the continuous transparent pathways so that the solar cell is still semi-transparent, for at least the reasons discussed above in claim 1.
2 layer (1) in forming the continuous transparent pathways, as claimed (see two-sided arrows in notated Figure below). The notated Figure below illustrates the Examiner’s representation of the further combination of modified Fili with Morooka. 
Additionally, it would have been obvious to a person having ordinary skill in the art to still ensure that the another electrical connection is electrically connected to the counter PCPL (9), as Fili desires for this electrical connection to be made so that the solar cells can be used in the external circuit (P8/L24-26), as discussed above in claim 1.

    PNG
    media_image5.png
    761
    1609
    media_image5.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fili et al. (WO 2012/045881), and further in view of Hayase et al. (US 2012/0305073), and further in view Basol (US 7,795,067) and Fujimori et al. (JP 2004-221496), and further in view of Perrier et al. (US 2012/0038079), as applied to claim 20, and further in view of Giner (US 3,446,674). Yamanaka (US 2012/0042930) and Lewarchik (“Nanoparticles – When Smaller is Better”, 2015) were used as evidence for claim 1. The machine translation for JP 2004-221496 was previously attached, and is referenced below.
Regarding claim 22, modified Fili teaches the invention as discussed above in claim 20, including that the porous separator (8) is made of glass fibers. However, modified Fili does not explicitly teach that the porous separator (8) is made of quartz fibers, as claimed.
Giner teaches an electrochemical converter of a fuel cell assembly that includes an electrolyte (abstract). A porous and absorbent matrix member is saturated with the electrolyte to provide a conductive path between the anode and the cathode membrane (correlating to the porous separator of modified Fili) (C3/L3-9). The matrix member is made of glass fibers or quartz fibers (corresponding to the claimed “wherein the porous insulating substrate (30) is made of quartz fibers” feature) (C3/L10-12). This material is also inert to the flow of current therethrough and to the electrolyte (C3/L10-14). Giner is considered analogous art, as Giner is reasonably pertinent to the problem faced by the instant application, as the porous matrix member serves the same purpose as the porous isolating substrate of the instant application, which is to be saturated with the electrolyte and provide a current flow path between the first and second porous layers, where the porous matrix member of Giner is made of the same material and has the same properties (electrically insulating). See MPEP 2141.01(a).
. 

Response to Arguments
Applicant’s arguments, see Remarks, filed November 16, 2020, with respect to the 112(b) have been fully considered and are persuasive.  The 112(b) rejections of claims 1-5, 6-9, and 11-24 have been withdrawn. 
Applicant did not argue with respect to the 103 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Magali P Slawski/Primary Examiner, Art Unit 1721